Case: 14-15706     Date Filed: 05/06/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15706
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:12-cv-00661-RWS



LISA Y.S. WEST,

                                                Plaintiff - Appellant,

versus

DEPUTY TERRY DAVIS,

                                                Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (May 6, 2015)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 14-15706       Date Filed: 05/06/2015       Page: 2 of 2


       Having carefully reviewed the record and the parties’ briefs, we agree with

the district court’s well-reasoned opinion, see West v. Davis, No. 1:12-CV-00661-

RWS, 2014 WL 6990294 (N.D. Ga. Dec. 9, 2014), and we conclude that Deputy

Davis is entitled to qualified immunity. Simply stated, Ms. West did not meet her

burden of showing that Deputy Davis’ actions violated clearly established law.

The cases Ms. West cites are either factually distinguishable or were decided after

the event in question took place.1

       Accordingly, we affirm the district court’s ruling.

       AFFIRMED.




1
 See Fils v. City of Aventura, 647 F.3d 1272 (11th Cir. 2011); Hadley v. Guiterrez, 526 F.3d
1324 (11th Cir. 2008); Walker v. City of Riviera Beach, 212 F. App’x 835 (11th Cir. 2006);
Thornton v. City of Macon, 132 F.3d 1395, 1400 (11th Cir. 1998).
                                               2